
	
		III
		112th CONGRESS
		1st Session
		S. RES. 88
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Ms. Snowe submitted the
			 following resolution; which was referred to the
			 Committee on
			 Finance
		
		RESOLUTION
		Expressing the sense of the Senate that
		  businesses of the United States should retain the option to organize as those
		  businesses choose, including as flow-through entities, and not be forced to
		  reorganize as C corporations.
	
	
		Whereas the tremendous growth in businesses organized as
			 flow-through entities, including S corporations, has resulted in the number of
			 flow-through entities far exceeding the number of C corporations;
		Whereas there are more than 26,000,000 businesses
			 operating as flow-through entities in the United States, representing 82
			 percent of all United States businesses, relative to just 5,900,000 C
			 corporations;
		Whereas these flow-through and small businesses create 70
			 percent of all new jobs and are responsible for 44 percent of the total private
			 payroll in the United States;
		Whereas under the Internal Revenue Code of 1986 as in
			 effect in March 2011, these job-generating businesses are taxed at individual
			 tax rates based on the individual income of the business owners, making these
			 businesses highly sensitive to changes in individual tax rates;
		Whereas as of March 2011, 50 percent of all income above
			 $250,000 is attributable to flow-through businesses;
		Whereas, if individual tax rates increase after 2012 in
			 accordance with the proposals set forth by the President, flow-through
			 businesses will face a massive aggregate tax increase, potentially in excess of
			 $800,000,000,000;
		Whereas the Secretary of the Treasury has proposed forcing
			 flow-through entities to reorganize as C corporations to make them subject to
			 double taxation as a way to impose more taxes on these businesses in order to
			 pay for the budgetary policies of the President; and
		Whereas forcing corporate reorganizations for purely
			 tax-driven reasons represents a misguided incentive, a misallocation of
			 precious business resources, and a serious threat to job creation: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the Federal
			 Government should preserve the organizational options available for businesses
			 to operate as the businesses choose, including as flow-through entities;
			(2)raising taxes on
			 businesses that create jobs will be detrimental to the economic recovery of the
			 United States;
			(3)generating
			 increased tax revenue on the backs of the small businesses of the United States
			 is inconsistent with, and will impede, job creation; and
			(4)any legislative
			 approach to comprehensive fundamental tax reform should include a debate on the
			 individual rates at which most businesses in the United States should be taxed,
			 rather than narrowly focusing on corporate tax rates or forcing small business
			 owners into corporate status for tax purposes.
			
